Citation Nr: 0420692	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-20 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision that denied service connection 
for a right wrist injury.

In December 2003, the veteran testified during a hearing 
before the undersigned at the RO in Montgomery, Alabama; a 
transcript of that hearing is of record.  
 

FINDING OF FACT

It is as likely as not that the veteran's current right wrist 
disorder was either caused or aggravated by the veteran's 
military service. 


CONCLUSION OF LAW

A right wrist disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action and 
were provided a statement of the case pertaining to his right 
wrist claim.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded a hearing before the undersigned in 
December 2003, and a sufficient medical opinion concerning 
the etiology of the right wrist condition is of record.  
Thus, under the circumstances in this case, even in light of 
the recent decision in Pelegrini v. Principi, No. 01-944, 
2004 WL 1403714 (Vet. App. June 24, 2004), VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, in light of the total grant of the benefits awarded 
in this decision, any error in notification is considered to 
be harmless.  As such, more specific notice is not indicated.

II.  Service Connection for Right Wrist Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The veteran served on active duty in the Air Force from 
January 1971 to December 1974.  His enlistment examination, 
performed in September 1970, noted essentially normal 
findings throughout.  A review of his service medical records 
showed multiple treatments for low back pain.  The report of 
his discharge examination, performed in December 1974, noted 
his complaints of lower back pain ever since a fall while 
stationed in Thailand in 1972.  Physical examination of his 
upper extremities was noted to be normal.

A post-service VA physical examination, conducted in March 
1975, noted the veteran's history of an inservice fall off a 
hill in 1972.  The report noted his complaints of 
intermittent back pain since his inservice fall.  An x-ray 
examination of the right wrist, performed pursuant to the 
examination, revealed normal findings, except for either an 
accessory ossification center of the ulnar styloid or else an 
old chip fracture of the ulnar styloid with now complete 
calcification and cortex formation of the chip.  The need for 
an x-ray study of the right wrist at that time would appear 
to indicate some difficulty, or alleged difficulty, with the 
right wrist at that time. 

In September 1998, the veteran submitted a statement noting 
that he has had right wrist pain ever since an inservice 
injury.  In support of his claim, he submitted an undated 
medical treatment statement from T. Chung, M.D., noting an 
assessment of old ulnar styloid fracture of the right wrist.  
Also submitted at that time were treatment reports, dated in 
May 1998, noting that the veteran was to do no work using his 
right hand for approximately two weeks.  

In November 1998, the RO issued a decision denying service 
connection for a right wrist disorder.  The veteran did not 
file a timely notice of disagreement with this decision, and 
it became final.  

In July 2000, at a hearing before the Board addressing issues 
unrelated to this appeal, the veteran testified that he 
injured his back and right wrist in an inservice fall on a 
rain dampened hillside in Thailand.  He indicated that his 
back injury was far more severe than the injury to his right 
wrist, and that receiving treatment for back condition was 
his primary concern.  He noted that he complained about right 
wrist pain right after being discharged from the service, and 
that he was not told anything about this condition.  He 
testified that he has had right wrist pain since his 
discharge from the service, and that he began wearing a brace 
on his right wrist in May 1998.

In January 2001, the veteran filed to reopen his claim for 
service connection for a right wrist disorder.  He noted that 
he had testified about this issue at the July 2000 hearing, 
and that his testimony should be used to establish the 
effective date for his claim (in this regard, it is important 
to note that the issue of the effective date of this claim is 
not before the Board at this time).  In support of his claim, 
the veteran submitted a January 2001 VA medical treatment 
report noting a history of right wrist pain ever since an 
inservice fall off a hill in 1972.  The VA examiner noted 
that he has examined the veteran and reviewed his X-rays.  
The VA examiner then opined that the veteran's current right 
wrist disorder, diagnosed as right scapholunate advanced 
collapse wrist, is from an old injury that most likely is 
from that time he was on active duty in Thailand.

In December 2003, a hearing was conducted before the Board.  
At the hearing, the veteran testified that he injured his 
right wrist in an inservice fall down a hill while stationed 
in Thailand.  He reported that he injured his low back in the 
same fall, and that treatment of his back condition was given 
priority.  He also reported that he has had ongoing right 
wrist pain since his discharge from service.  

Initially, the Board notes that the veteran was previously 
denied service connection for a right wrist disorder by a 
final RO decision in November 1998.  The RO's March 2002 
decision reopened the veteran's claim based upon new and 
material evidence submitted by the veteran.  As the Board has 
reached the same conclusion in reviewing this claim, it shall 
now address the claim for service connection for a right 
wrist disorder on its merits.

After reviewing the evidence of record, the Board concludes 
that service connection for a right wrist disorder is 
warranted.  The March 1975 X-ray findings relating to the 
right wrist, the VA medical opinion rendered in January 2001, 
and the veteran's testimony herein, places the possibility 
that the veteran's current right wrist disorder is related 
to, was aggravated by, service in, at least, equipoise.  The 
X-ray study suggests a problem with the right wrist soon 
after, or during service. 

While the VA medical opinion is not entirely clear, the Board 
must note that no other medical opinion disputes the 
veteran's contentions.  Resolving the benefit of the doubt in 
the veteran's favor, service connection is granted.


ORDER

Service connection for a right wrist disorder is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



